DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18 and 21-22, drawn to a sorbent precursor, classified in B01J20/2803.
II. Claims 19-20, drawn to a method for preparing the sorbent precursor, classified in B01J20/3085.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product such as one wherein the surface layer has a thickness in a range other than 1 to 1000 µm.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

•         The inventions have acquired a separate status in the art due to their recognized divergent subject matter
•         The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Tracy Palovich on 06/09/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-18 and 21-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 1-22 are pending.  Claims 1-18 and 21-22 are being examined.  Claims 19-20 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (US 2013/0053234 A1) in view of Rizkalla (US 2007/0037991 A1).
Considering claims 1-5, 8-9, 16, and 18, Fish teaches a sorbent precursor comprising agglomerates of an inert particulate support material by teaching the support is a shaped support comprising alumina, hydrated alumina, titania, zirconia, silica or aluminosilicate with a diameter of 3-10 mm (Fish, claims 1 and 20, [0018] and [0021]).  Fish teaches the agglomerates are coated with a surface layer coating comprising a particulate copper compound and one or more binders, said one or more binders being characterized as coating binders; Fish teaches the surface layer has a thickness in a range of from 1 to 1000 µm and 1 to 500 µm (Fish, claims 1 and 20).  
Fish does not explicitly teach the agglomerates being bound together with a binder comprising cement and/or clay, said binder being characterized as an agglomerate binder.
However, Rizkalla teaches a known method of making a support wherein alumina particles having a median particle size of about 5 µm or greater are mixed with binders either temporary binders (i.e., organic compounds) or permanent binders (i.e., clay materials) to preserve the structure during the green or unfired phase in which the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the sorbent precursor of Fish to comprise granulated agglomerates and to include an agglomerate binder in an amount of from 5 to 30% weight comprising cement and/or clay wherein the agglomerates are bound together with the agglomerate binder and wherein the inert particulate support material is in the form of a powder with a D50 particle size in the range of from 1 to 100 µm and 5 to 20 µm.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to have a support with added strength while preserving the desired porous structure with a reasonable expectation of success.
Considering claim 10, Fish teaches the particulate copper compound is copper oxide (Fish, [0014]).
Considering claim 11, Fish teaches particulate copper compound is in the form of a powder (Fish, [0003]).  Fish teaches the particulate copper compound has a D90 of 4.4 µm (i.e., 90% of particles have a particle size of less than 4.4 µm) (Fish, [0045]).  A prima facie case of obviousness exists because the claimed range of D50 of 5-100 µm 
Considering claim 12, Fish teaches particulate copper compound is in the form of a powder (Fish, [0003]).  Fish teaches the particulate copper compound has a D90 of 4.4 µm (i.e., 90% of particles have a particle size of less than 4.4 µm) (Fish, [0045]).  A prima facie case of obviousness exists because the claimed range of D50 of 10-50 µm (i.e., 50% of particles have a particle size of less than 10-50 µm) overlaps the range taught by Fish (see MPEP §2144.05(I)).
Considering claim 13, Fish teaches the copper content of the dried sorbent precursor is 0.5-30% by weight by teaching a content of 0.5-20% (Fish, [0015]).
Considering claim 14, Fish teaches the copper content of the dried sorbent precursor is 0.5-20% (Fish, [0015]).  A prima facie case of obviousness exists because the claimed range of 5 to 20% by weight overlaps the range taught by Fish (see MPEP §2144.05(I)).
Considering claim 21, Fish teaches a sorbent prepared from the sorbent precursor of claim 1, wherein the sorbent precursor has been subjected to a sulphiding step to convert the particulate copper compound to copper sulphide (Fish, claims 18 and 21).
Considering claim 22, Fish teaches a process for removing a heavy-metal from a fluid stream comprising contacting the fluid stream with a sorbent according to claim 21 (Fish, claims 23-24).

Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (US 2013/0053234 A1) in view of Rizkalla (US 2007/0037991 A1) and Cousins (US 8177983 B2).
Considering claims 6-7, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the agglomerate binder used to prepare the agglomerates is a combination of a cement and a clay.
Although it has been established that he combination of Fish and Rizkalla teaches a particulate hydrated alumina support material bound together with a clay binder, the combination does not explicitly teach a cement binder and a clay binder.
However, Cousins teaches using a cement binder and a clay binder provides absorbent materials of high crush strength and low attrition, as well as suitably high rate of mercury absorption; the amount of support material may be increased without sacrificing rate of mercury adsorption, strength or attrition resistance; Cousins teaches the relative amounts of the binders are 1:1 to 3:1 (Cousins, Col. 4 lines 6-56).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a combination of a cement and a clay wherein the relative weights of the cement binder and the clay binder is in the range 1:1 to 3:1 as the agglomerate binder.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to obtain an absorbent material of high crush strength and low attrition, as well as suitably high rate of heavy metal (i.e., mercury) absorption with a reasonable expectation of success.
Considering claim 17, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the sorbent precursor comprises a clay binder and the agglomerate formed from hydrated alumina is bound together with a cement binder and a clay binder.
Fish teaches the coating mixture comprises a particulate copper compound such as basic copper carbonate and a binder (Fish, [0023]).  Fish teaches the copper compound is present as a layer on the surface of the agglomerate and the thickness of the layer in the dried sorbent precursor is in the range of 1 to 1000 µm (Fish, [0017]).  Fish teaches the agglomerates (i.e., shaped support) are formed from hydrated alumina support material (Fish, [0018]).
Although Fish teaches using binders such as alumina or hydrated alumina sols with the basic copper carbonate (Fish, [0023]), he does not explicitly teach a clay binder.
However, Cousins teaches a heavy metal (i.e., mercury) absorbent comprising a metal sulphide, a support material, a first binder and second binder (Cousins, abstract).  Cousins teaches a suitable absorbent precursor comprises basic copper carbonate (Cousins, Col. 4 lines 1-5) and a suitable support material is a hydrated alumina (Cousins, Col. 4 lines 6-16).  Cousins teaches that a binder such as aluminosilicate clay contributes to improved physical properties of the absorbent material (Cousins, Col. 4 lines 45-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the sorbent precursor to comprise a clay binder.  One of ordinary skill in the art, before the effective filing date of the claimed 
Although it has been established that he combination of Fish and Rizkalla teaches a particulate hydrated alumina support material bound together with a clay binder, the combination does not explicitly teach a cement binder and a clay binder.
However, Cousins teaches using a cement binder and a clay binder provides absorbent materials of high crush strength and low attrition, as well as suitably high rate of mercury absorption; the amount of support material may be increased without sacrificing rate of mercury adsorption, strength or attrition resistance (Cousins, Col. 4 lines 6-56).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to bind together the agglomerates formed from a particulate hydrated alumina support material with a cement binder and a clay binder.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to obtain an absorbent material of high crush strength and low attrition, as well as suitably high rate of heavy metal (i.e., mercury) absorption with a reasonable expectation of success.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (US 2013/0053234 A1) in view of Rizkalla (US 2007/0037991 A1) and Hetherington et al. (US 2011/0226700 A1).
Considering claim 15, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the surface layer coating comprises a particulate copper compound and a clay binder as the sole coating binder.
Although Fish teaches using binders such as alumina or hydrated alumina sols with the basic copper carbonate (Fish, [0023]), he does not explicitly teach a clay binder.
However, Hetherington teaches a sorbent suitable for removing heavy metals from a fluid stream comprising copper in the form of one or more reduced copper sulphides (Hetherington, abstract).  Hetherington teaches binders suitable for shaping the powdered copper-containing materials include clays, cements, organic polymer binders, or a mixture thereof (Hetherington, [0030] and claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the surface layer coating to comprise a particulate compound and a clay binder as the sole coating binder.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because clay is known to be a suitable binder for particulate copper compound used in a sorbent for removing heavy metals from a fluid stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734